                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDWARD DARGBEH,

                        Plaintiff,

       v.                                                CIVIL ACTION

QBE SPECIALTY INSURANCE CO., et                          NO. 19-5706
al.,

                        Defendants.


                                           ORDER

      AND NOW, this 26th day of February 2020, upon consideration of Defendants’

Notice of Removal (ECF No. 1), Plaintiff’s Motion to Remand (ECF No. 7), Defendants’

Response (ECF No. 10), Plaintiff’s Reply (ECF No. 11) and Defendants’ Sur-Reply (ECF

No. 14), it is hereby ORDERED that:

      1. Plaintiff’s Motion is GRANTED, and the case is REMANDED to state court

            for further proceedings; and

      2. The Clerk of Court shall CLOSE this case.



                                                     BY THE COURT:



                                                     /s/ Gerald J. Pappert
                                                     GERALD J. PAPPERT, J.
